DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-19 have been examined in this application. Claims 1, 4, 6-12, 16 and 18-19 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed on 4/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application JP 2018/149257 filed 8/8/2018 as required by 37 CFR 1.55. 

Response to Arguments
In response to the Arguments and Amendments dated 4/25/2022, with respect to the 112(a) section on page 8, the Applicant argues that the amended claim language overcomes the 112(a) rejection. This argument is persuasive and therefore the original 112(a) rejection is withdrawn. However, the amended claim language has added additional 112(a) rejections. Please see 112(a) section of the office action below.
With respect to the 112(b) section on page 8, the Applicant argues that the amended claim language overcomes the 112(b) rejection. The amended claim language overcomes many of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
With respect to the 101 section on pages 8-9, the Applicant first argues that the claim language is not directed to a mental process but is instead directed to operations for controlling vehicles in rideshare fleet and cannot feasibly be performed in the human mind. However, the claim language is directed at the abstract idea of a mental process, with some of the limitations also falling under the abstract idea category of a mathematical concept. As further detailed in the 101 section below, the steps of acquiring requests for a first vehicle to join up with one vehicle of a plurality of vehicles, determining joining factors and determining and selecting a second vehicle and a joining location such that the determined joining factor satisfies prescribed conditions can be performed mentally. Alternatively, the limitation details of determining a joining factor for each of the plurality of vehicles falls under the category of a mathematical concept because it can be performed by a mathematical calculation that determines a joining cost, such as a distance or time for each of the plurality of vehicles based on route information of a first vehicle, for example expected locations, and current locations of other vehicles using addition and multiplication. 
The Applicant further argues on the bottom of page 8 and on page 9 that even if the claims are determined to be directed to one of the abstract idea groupings, under prong 2 of Step 2A, the claim should be considered eligible because it integrates the judicial exception by providing an improvement to a technology. The Applicant points to specification sections which details that the determined joining point provides benefits such as reducing the travel burden. However, the improvements in determining an ideal joining location based on joining factors etc. is just an improvement to the abstract idea itself of mentally and mathematically determining ideal rideshare vehicles and joining locations. A generic computer is used as a tool to execute this process, but there is no improvement to the technology itself. 
With respect to the 102(a)(2) section on pages 11-12, the Applicant argues that the prior art does not disclose the amended claim language of “transmitting, to the determined second vehicle, at least the joining location, the travel route of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling along the travel route of the first vehicle after arriving at the joining location to a prescribed destination”.  This argument is persuasive and therefore the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Ramalingam (US 2018/0275648 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “transmitting, to the determined second vehicle, at least the joining location, the travel route of the first vehicle, and route guidance to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling along the travel route of the first vehicle after arriving at the joining location to a prescribed destination”, the specification is silent as to transmitting all three of these items to the second vehicle. The specification notes in paragraph [0025] transmitting “a piece of information on a predetermined travel route from the joining point to the place of arrival for the first vehicle, in addition to a piece of information on the joining point” and the specification later clarifies in paragraph [0063] that the piece of information on a joining point may be a “expressed as a non-relative location indicated by a latitude and a longitude or as the name of a landmark corresponding to the transfer location”. However, no information is provided in the specification on transmitting the entire travel route of the first vehicle or transmitting route guidance information as detailed in the claim language. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the controller determines, as the plurality of vehicles, vehicles located in a vicinity and traveling in a direction corresponding to pieces of route information including the prescribed destination”, the specification is silent as to determining the plurality of vehicles based on this criteria. The specification states in paragraph [0023] that the controller may determine, as the plurality of vehicles, vehicles corresponding to pieces of route information including the prescribed goal among the plurality of pieces of route information. However, no information is provided in the specification on determining the plurality of vehicles based on vicinity and traveling direction as detailed in the claim language. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the travel route is a predetermined travel route from a vehicle current location of the first vehicle to a place of arrival” in claim 3 and “wherein the route information for the first vehicle to include a plurality of travel routes, which includes the predetermined travel route, from the current location of the first vehicle to the place of arrival via different way points” in claim 4, the wording is unclear and therefore indefinite because it is unclear what the “place of arrival” is referencing. Is this location referencing a waypoint, joining point or the prescribed destination of the independent claim? The limitations are interpreted so that a travel route being predetermined and route information being updated as the vehicle travels to determine a joining point along a route reads on them. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the prescribed locations are each a location that is located along the travel route from after the current location of the first vehicle to the place of arrival”, the wording is unclear and therefore indefinite because it is unclear whether the “prescribed destination” of the independent claim is the same or different from the “place of arrival” as this claim. The limitation is interpreted so that the prescribed locations each being located along a travel route of the first vehicle reads on it. 
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the joining factor for the determined joining location is a travel cost from the current location to the determined joining location” in claim 8 and “wherein the joining factor is a travel cost from the current location to the prescribed destination via the determined joining location” in claim 9 the wording is unclear and therefore indefinite because it is unclear what location “the current location” is referencing. Is it the location of the first vehicle, the second vehicle or one of the plurality of vehicles? The limitation is interpreted so that “current location” is referencing either the current location of the first vehicle or the current location of a plurality of vehicles. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “the controller acquires intended route of a plurality of locations along an intended travel route from the current location for each of the plurality of vehicles and the joining factor is a travel cost based on the intended travel route to the prescribed location for each of the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear what it means to acquire “intended route information of a plurality of locations”. Does this mean that each location indicates a potential route? Does it mean the intended route is comprised of a plurality of locations? The limitation is interpreted so that determining intended routes for the plurality of vehicles and selecting a second vehicle based on this information reads on it.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “ the joining factor is a larger of (i)_a travel time period from the current location of the first vehicle to the prescribed destination via the determined joining location, and (ii) a shortest travel time period from the respective current locations of the plurality of vehicles to the prescribed destination via the determined joining location”, the wording is unclear and therefore indefinite because the joining factor in the independent claim 1 is determined for each of the plurality of vehicles whereas here the joining factor appears to be a single value for the plurality of vehicles. Therefore it is unclear how these claims can work together. The limitation is interpreted so that a joining factor that considers travel time period from current location of one of the plurality of vehicles to the prescribed destination via the determined joining location reads on it. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 11 and for failing to cure the deficiencies listed above. 
 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the controller determines, as the plurality of vehicles, vehicles located in a vicinity and traveling in a direction corresponding to pieces of route information including a the prescribed destination”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the plurality of vehicles are both located in the vicinity of the prescribed destination and traveling in a direction of the prescribed destination, or if it is simply indicating the vehicles are located in the vicinity and they are traveling in a direction of the prescribed destination. The limitation is interpreted so that determining the plurality of vehicles based on them being located in the vicinity of the first vehicle and traveling in a direction of the prescribed destination reads on it. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining location to an arrival location for the first vehicle, in addition to a piece of information on the joining location”, the wording is unclear and therefore indefinite because it is unclear whether the “prescribed destination” of the independent claim is the same or different from the “place of arrival” as this claim. Furthermore, the wording is unclear because it is unclear whether the “piece of information on the joining location” is referencing the “joining location” that was transmitted to the second vehicle in the independent claim or additional information. The limitation is interpreted to be already included in the independent claim.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 18 and 19 are directed to the abstract idea of a mental process, with some of the limitations also falling under the abstract idea category of a mathematical concept. The limitation step of “acquiring a request that a first vehicle join up with one vehicle of a plurality of vehicles”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller including at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally acquire a request that a first vehicle joins up with a different vehicle. Similarly, the limitation step of, “determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller including at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally determine, on the basis of route information for a first vehicle and current locations of different vehicles, a joining factor, such as a travel time or distance to join for each of the plurality of different vehicles. Alternatively, this limitation could be considered a mathematical concept because it can be performed by a mathematical calculation that determines a joining factor, such as a distance or time for each of the vehicles based on route information of a first vehicle, for example expected locations, and current locations of other vehicles through addition and multiplication. Similarly, the limitation step of, “determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “controller including at least one processor” in claim 1, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally determine an ideal second vehicle that is to join up with the first vehicle and a joining location such that a joining factor doesn’t exceed a prescribed condition, such as a maximum travel time or travel distance. Therefore, this claim falls under the abstract idea category of mental process, with some of the limitations also being able to be considered a mathematical concept. 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. Claim 1 recites the additional element of “controller including at least one processor”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element of “transmitting, to the determined second vehicle, at least the joining location, the travel route of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling along the travel route of the first vehicle after arriving at the joining location to a prescribed destination”. This additional element is only utilized to add insignificant extra-solution activity sending the results of the analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process (determined joining location) and is therefore extra-solution activity. Furthermore, the transmission of the “travel route of the first vehicle” and the “route guidance information” is recited at a high level of generality such that it only generally links the abstract idea to the field of ridesharing. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind or through mathematical calculations and the added elements only provide extra-solution activity or generally link the behavior to a particular field of use, then the claim is directed to an abstract idea. 
	With respect to Step 2B, the aforementioned additional element of a “controller including at least one processor” has been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “controller including at least one processor” to receive information and make determinations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, with respect to the additional element of “transmitting, to the determined second vehicle, at least the joining location, the travel route of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling along the travel route of the first vehicle after arriving at the joining location to a prescribed destination”, this element is not sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] of Iagnemma et al. (US 2018/0196415 A1) and as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 2-17 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 recites details drawn to further specifying the mental process. This step just further details a process that may be performed by the human mind. For example a human can mentally determine a second vehicle to vehicle to join with and a joining location such that the joining factor has the smallest value in terms of a travel time or travel cost. This claim is drawn to the abstract idea of a mental process. With respect to Step 2A, Prong II and Step 2B, this claim does not recite any additional elements.
Claims 3 and 4 recite additional details drawn to further specifying the type of information considered. These steps just further detail a process that can be performed in a human mind. For example, a person can consider information on predetermined travel route as described in determining the joining factor. Furthermore, a person can consider different potential travel routes that are all within a travel factor, such as a set distance, from eachother in order to determine a joining factor. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. These claims are drawn to the abstract idea of a mental process. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claim 4 is rejected under U.S.C. 101 as being dependent on rejected claim 3 and for failing to cure the deficiencies listed above. 
Claims 5-11 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example, a human can mentally determine a second vehicle to vehicle to join with and a joining location such that the joining factor has the smallest value in terms of a travel time or travel cost among potential prescribed list of points on a way to a place of arrival or that would result in the travel cost for the first vehicle being larger than a travel cost to a second vehicle such that the first vehicle to prevent waiting. Furthermore, a person could determine this cost based on the potential second vehicles traveling to a prescribed point and on to a destination. A person could also mentally receive information on an intended route for the plurality of vehicles and determine a joining factor, such as a travel time or distances, from a point on the intended route to prescribed points for each of the plurality of different vehicles. Furthermore, a human can mentally determine a second vehicle and joining location based on a larger of a travel time for a first vehicle to travel through a point on to the destination and a shortest travel time for the plurality of vehicles through a point on to the destination for a first vehicle.  Alternatively, these limitations can be performed through mathematical calculations of using the different described variables to determine the joining factor in terms of travel time or distances to meet the indicated criteria. These claims are drawn to the abstract idea of a mental process or mathematical calculations. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claims 13 and 14 are rejected under U.S.C. 101 as being dependent on rejected claims 9 and 11 and for failing to cure the deficiencies listed above. 
Claim 12 recites an additional step that can be performed by a human mind. For example, a person can determine potential vehicles for the plurality of vehicle based on them being located in the vicinity and traveling in a direction corresponding to the destination. Therefore, this claim falls under the abstract idea of a mental process.
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of “memory configured to store a plurality of pieces of route information”. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “memory” to store relevant information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Claim 15 is rejected under U.S.C. 101 as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claims 13-15 recite details drawn to further specifying the mental process or mathematical calculations. These steps just further detail a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining location and ideal second vehicle, a human can consider the end destination of the first vehicle. Alternatively, in performing the calculations of determining the joining factor, the mathematical calculations can include calculating a travel time or travel distance to the end destination of the first vehicle.  With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.
Claim 16 recites details drawn to further specifying the mental process or mathematical calculations. This step just further details a process that may be performed by the human mind or through mathematical calculations. For example, in making the decisions in the claims above to determine a joining location and an ideal second vehicle, a human can determine a joining factor on the basis of a travel cost that is a travel distance or a travel time period. With respect to Step 2A, Prong II and Step 2B, this claim does not recite any additional elements.
Claim 17 describes an additional element of “wherein the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining location to the place of arrival for the first vehicle, in addition to a piece of information on the joining location”. The claim is drawn to the abstract idea of a mental process and mathematical calculations. Under Step 2A, Prong II, this additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. Furthermore, the transmission of information is recited at a high level of generality such that it only generally links the abstract idea to the field of ridesharing. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind or through mathematical calculations and the added elements only provide extra-solution activity or generally link the behavior to a particular field of use, then the claim is directed to an abstract idea. 
	With respect to Step 2B, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because this technique is well-understood routine and conventional as detailed in paragraphs [0001-0002] in Iagnemma et al. (US 2018/0196415 A1) and as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Ramalingam (US 2018/0275648 A1).

As per Claim 1, Chouinard et al. discloses an information processing apparatus comprising a controller including at least one processor configured to perform ([0026]; Fig. 3 Server 302): 
acquiring a request that a first vehicle join up with ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
 determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
 transmitting, to the determined second vehicle, at least the joining location, travel information of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling after arriving at the joining location to a prescribed destination ([0026, 0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), information about the current transportation provider transporting the requestor (information on first vehicle), and directions (route guidance) to the provider (second vehicle). The provider (second vehicle) is then directed to the transfer location and on to the destination, which may be a shared destination between the two vehicles).

Chouinard et al. discloses the above limitations including transmitting travel information of the first vehicle and the second vehicle continuing to travel to the destination, which may be a common destination between the first and second vehicle Chouinard et al. does not explicitly disclose: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle.  

However, Ramalingam teaches: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle ([0043-0044, 0050, 0053]; Fig. 1B-1D, Fig. 3B First route of the first vehicle is sent to second vehicle for route comparison. If there is a match, the second vehicle may take over the first vehicle’s passengers and complete the travel route of the first vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Ramalingam, with the motivation being to avoid wasting resources and reduce pollution as detailed Ramalingam [0003, 0013]. 

As per Claim 2, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the prescribed condition is a condition that the joining factor has a smallest value ([0057] Criteria including total travel time of the requestor and travel time of the candidate transportation providers is shorter travel time than other possibilities).

As per Claim 3, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the travel route is a predetermined travel route from a vehicle current location of the first vehicle to a place of arrival ([0025-0026, 0050-0051]; Fig. 3, Route information includes a route of a first mode of transportation, for example route 318, on the way to the destination).

As per Claim 4, Chouinard et al. discloses the information processing apparatus according to Claim 3, wherein the route information for the first vehicle includes a plurality of travel routes, which includes the predetermined travel route, from the current location of the first vehicle to the place of arrival via different way points ([0050-0051, 0059]; Fig. 9 Dynamically update route information for the first vehicle including current location and associated transfer points as the first vehicle travels along the route), and a difference between a respective travel factor for each of the plurality of travel routes and the travel factor for the predetermined travel route is not more than a prescribed threshold ([0050]; Fig. 9 Updated routes may only be taken when opportunity to transfer is faster via the transfer. A faster trip indicates that the difference between the changed route travel time is not more than the current route travel time (a prescribed threshold of zero)).

As per Claim 5, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the controller determines the joining location among prescribed locations included in route information for the first vehicle, the joining factor for the determined joining location having a lowest value among respective joining factors of the prescribed locations ([0025-0026, 0050-0051, 0056-0057] Transfer points (joining locations) are determined based on determining a shorter travel time and transfer points are selected from potential transfer points, which may be determined based on first travel route (included in the piece of route information)).

As per Claim 6, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the prescribed locations are each a location that is located along the travel route from after the current location of the first vehicle to the place of arrival ([0044, 0056] Transfer locations are along travel route to place of arrival).

As per Claim 9, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the joining factor is a travel cost from the current location to the prescribed destination via the determined joining location ([0057] Total travel time includes time to potential transfer point and on to destination (prescribed destination)).

As per Claim 10, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein: 
the controller acquires intended route information of a plurality of locations along an intended travel route from the current location for each of the plurality of vehicles ([0024, 0026, 0054, 0057] Determine the intended routes and current locations of the providers), and 
the joining factor is a travel cost based on ([0054, 0057] Disregard providers with a destination that is not compatible with the requestor and total includes time to potential transfer point and on to destination. Therefore, the total time is based on time to the potential transfer point).

As per Claim 12, Chouinard et al. discloses the information processing apparatus according to Claim 1, further comprising 
	a memory configured to store a plurality of pieces of route information ([0075-0076, 0082]; Fig. 13 Route data, including destination information, is stored in a database), wherein 
the controller determines, as the plurality of vehicles, vehicles located in a vicinity and traveling in a direction corresponding to pieces of route information including the prescribed destination ([0051, 0053-0054] Candidate transportation provider vehicles are determined based being located in a reasonable range and based on traveling in the same general direction as the destination).

As per Claim 13, Chouinard et al. discloses the information processing apparatus according to Claim 9, wherein the prescribed destination is a destination for a ride-share user in the first vehicle ([0054] Request is for transportation to a destination for the requestor).

As per Claim 15, Chouinard et al. discloses the information processing apparatus according to Claim 12, wherein the prescribed ([0054] Request is for transportation to a destination for the requestor).

As per Claim 16, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein the joining factor is a travel distance or a travel time period ([0057] Joining factor is a travel time).

As per Claim 17, Chouinard et al. discloses the information processing apparatus according to Claim 1, wherein 
the controller transmits, to the second vehicle, a piece of information on a predetermined travel route from the joining location to an arrival location for the first vehicle, in addition to a piece of information on the joining location ([0026, 0052, 0058]; Fig. 3, Fig. 10 Step 1060 Send transportation information directing the provider vehicle (second vehicle) to the requestor’s destination (piece of information on a predetermined travel route for first vehicle)).

As per Claim 18, Chouinard et al. discloses an information processing method comprising: 
a step of acquiring a request that a first vehicle join up with one vehicle of a plurality of vehicles ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); -6-Application No. 16/532,582 
a step of determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
a step of determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
a step of transmitting, to the determined second vehicle, at least the joining location, travel information of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling after arriving at the joining location to a prescribed destination ([0026, 0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), information about the current transportation provider transporting the requestor (information on first vehicle), and directions (route guidance) to the provider (second vehicle). The provider (second vehicle) is then directed to the transfer location and on to the destination, which may be a shared destination between the two vehicles).

Chouinard et al. discloses the above limitations including transmitting travel information of the first vehicle and the second vehicle continuing to travel to the destination, which may be a common destination between the first and second vehicle Chouinard et al. does not explicitly disclose: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle.  

However, Ramalingam teaches: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle ([0043-0044, 0050, 0053]; Fig. 1B-1D, Fig. 3B First route of the first vehicle is sent to second vehicle for route comparison. If there is a match, the second vehicle may take over the first vehicle’s passengers and complete the travel route of the first vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Ramalingam, with the motivation being to avoid wasting resources and reduce pollution as detailed Ramalingam [0003, 0013]. 

As per Claim 19, Chouinard et al. discloses a non-transitory computer readable storage medium having recorded thereon a program including computer-executable instructions causing a computer to execute: 
a step of acquiring a request that a first vehicle join up with one vehicle of a plurality of vehicles ([0053]; Fig. 9, Fig. 10 Step 1010 A requestor is en route to destination in a vehicle (first vehicle) and sends a request for transport by a different vehicle (request to joint up)); 
a step of determining a respective joining factor related to joining up with the first vehicle for each of the plurality of vehicles, the joining factor being determined based on route information that includes a travel route for the first vehicle and a respective current location of each of the plurality of vehicles different from the first vehicle ([0025-0026, 0050-0051, 0053]; Fig. 3, Fig. 9, Fig. 10 Step 1020 Based on a current location of the first vehicle, destination and a first route determine associated transfer points (route information) and based on transfer points and current location of transportation providers, determine travel time, travel distance and/ or travel costs (joining factor)); 
a step of determining and selecting (i) a second vehicle that is to join up with the first vehicle from the plurality of vehicles and (ii) a joining location where the first vehicle and the second vehicle join each other at an intermediate location along the travel route, such that the determined joining factor of the second vehicle to travel to the joining location satisfies a prescribed condition ([0054-0058]; Fig. 10 Steps 1030-1060 A provider vehicle (second vehicle) and transfer location (joining location) is chosen based on criteria including total travel time of the requestor and travel time of the candidate transportation providers); and 
a step of transmitting, to the determined second vehicle, at least the joining location, travel information of the first vehicle, and route guidance information to direct the second vehicle to the joining location to join up with the first vehicle and to direct the second vehicle to continue traveling after arriving at the joining location to a prescribed destination ([0026, 0029, 0044, 0052, 0058]; Fig. 10 Step 1060 Send transportation information, for example street address for the transfer point (joining location), information about the current transportation provider transporting the requestor (information on first vehicle), and directions (route guidance) to the provider (second vehicle). The provider (second vehicle) is then directed to the transfer location and on to the destination, which may be a shared destination between the two vehicles).

Chouinard et al. discloses the above limitations including transmitting travel information of the first vehicle and the second vehicle continuing to travel to the destination, which may be a common destination between the first and second vehicle Chouinard et al. does not explicitly disclose: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle.  

However, Ramalingam teaches: that the travel information of the first vehicle includes a travel route of the first vehicle and directing the second vehicle to continue traveling along the travel route of the first vehicle ([0043-0044, 0050, 0053]; Fig. 1B-1D, Fig. 3B First route of the first vehicle is sent to second vehicle for route comparison. If there is a match, the second vehicle may take over the first vehicle’s passengers and complete the travel route of the first vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Ramalingam, with the motivation being to avoid wasting resources and reduce pollution as detailed Ramalingam [0003, 0013]. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Ramalingam (US 2018/0275648 A1) in further view of Marco et al. (US 2017/0098184 A1)

As per Claim 7, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein, a travel factor on from the current location of the first vehicle to prescribed location is larger than a -4-Application No. 16/532,582 travel factor from a current location of the second vehicle to the respective prescribed location ([0051] Potential transfer points are based on a willingness of the provider to wait for the requestor. Therefore, prescribed locations include locations where travel time for the requestor in the first vehicle is larger than the travel time for the provider in the second vehicle to travel to the point).

While Chouinard et al. discloses prescribed locations meeting this criteria, Chouinard et al. does not explicitly disclose that each prescribed location meets this criteria. 

However, Marco et al. teaches: travel factor on from the current location of the first vehicle to each prescribed location is larger than a -4-Application No. 16/532,582 travel factor from a current location of the second vehicle to the respective prescribed location ([0083] Pickup locations are selected so that drivers drive to the locations and wait for passengers making a request)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations, as detailed in Marco et al., with the motivation being to efficiently pair passengers and drivers surrounding an event as detailed in Marco et al. [0083].

Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard et al. (US 2020/0012971 A1) in view of Ramalingam (US 2018/0275648 A1) in further view of Baer (US 2018/0149484 A1).

As per Claim 8, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein the joining factor for the determined joining location includes a travel cost from the current location to the determined joining location ([0057] Total travel time includes time to potential transfer point and on to destination). 

While Chouinard et al. discloses the above limitations, including determining a travel cost as specified, the travel cost itself is more than the specified travel cost because it includes the travel cost on to the destination after the prescribed point. Therefore, Chouinard et al. does not disclose: wherein the joining factor for the determined joining location is a travel cost from the current location to the determined joining location.

However, Baer teaches: wherein the joining factor for the determined joining location is a travel cost from the current location to the determined joining location ([0057] Meeting point can be selected that minimizes time to travel to the meeting location)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 11, Chouinard et al. discloses the information processing apparatus according to Claim 5, wherein: 
the joining factor considers travel time period from the current location of the first vehicle to a prescribed destination via the determined joining location ([0057] Total travel time includes time for requestor in first vehicle to travel to potential transfer point and on to destination), and 
a shortest travel time period from the respective current locations of the plurality of vehicles to the prescribed destination via the determined joining location ([0057] Total travel time includes time for provider in second vehicle to travel to potential transfer point and on to destination. Candidate transportation providers can be determined based on their ability to provide a shorter travel time than other vehicles).

	While Chouinard et al. discloses determining the joining factor using the travel time period of the first vehicle, in which a requestor travels and a shortest travel time period from the plurality of providers as described, doesn’t disclose that the joining factor is the larger one of those two values.  

However, Baer teaches: 
the joining factor is the larger one of a travel time period for a requestor and a shortest travel time period from the plurality of providers ([0057] Meeting location is decided to result in smallest standard deviation in travel time. Therefore, the user with the largest costs is reduced in the meeting location determination). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouinard et al. to include the above limitations as detailed in Baer with the motivation being to increase user convenience by allowing for the determination of a fair meeting location as detailed in Baer [0006, 0057]. 

As per Claim 14, Chouinard et al. discloses the information processing apparatus according to Claim 11, wherein the prescribed destination is a destination for a ride-share user in the first vehicle ([0054] Request is for transportation to a destination for the requestor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
                                                                                                                                                                                                        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619